Citation Nr: 1038625	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.   Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of shell 
fragment wounds (SFW) to the legs.

3.  Entitlement to service connection for arthritis of the left 
hip.

4.  Entitlement to service connection for degenerative disc 
disease at L5-S1.

5.  Entitlement to service connection for a foot disorder

6.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period of time 
subsequent to October 7, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.
			
In January 2008 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now partially ready for 
appellate disposition.

The Board notes that at the time of the last decision/remand of 
January 2008, the Veteran's increased rating claim for PTSD was 
separated into three separate stages.  In the January 2008 
decision, the Board essentially eliminated these separations by 
awarding the Veteran an increased rating of 50 percent for his 
PTSD from the original date of claim to October 7, 2004.  The 
Board then remanded the issue of entitlement to a disability 
rating in excess of 50 percent for the period of time subsequent 
to October 7, 2004 for additional development.  As such, the 
issue remaining on appeal has been characterized accordingly.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's leg conditions are not residuals of his shell 
fragment wounds and are not shown to be causally or etiologically 
related to active service.

2.  The Veteran's left hip arthritis was not manifested in 
service, is not shown to be causally or etiologically related to 
active service, and is not shown to have manifested to a degree 
of 10 percent or more within one year from the date of separation 
from service.

3.  The Veteran's degenerative disc disease at L5-S1 was not 
manifested in service, is not shown to be causally or 
etiologically related to active service, and is not shown to have 
manifested to a degree of 10 percent or more within one year from 
the date of separation from service.

4.  The Veteran's foot disorder was not manifested in service and 
is not shown to be causally or etiologically related to active 
service.

5.  Since October 7, 2004, the Veteran's PTSD is not manifested 
by occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of shell 
fragment wounds to the legs have not been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for arthritis of the left 
hip have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).
3.  The criteria for service connection for degenerative disc 
disease at L5-S1 have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  The criteria for service connection for a foot disorder have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).

5.  The criteria for a rating in excess of 50 percent since 
October 7, 2004 for the Veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for shell fragment wound 
residuals to the legs, arthritis of the left hip, a lumbar spine 
disorder, and a foot disorder, as well as an increased rating for 
PTSD.  For the reasons discussed below, each claim must be 
denied.

Service Connection Claims
At the outset, the Board will first address two theories of 
presumptive service connection available for the Veteran's 
claims.  First, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence shows 
that the disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  As 
pertinent to the Veteran's left hip and lumbar spine claims, 
arthritis has been identified as a chronic disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(a).  
However, the Board finds that the Veteran is not entitled to 
presumptive service connection for either of these disorders.  
The earliest post-service medical treatment records are dated 
from 1997, and the Veteran was separated from active duty in 
1970.  Because no diagnosis of arthritis was made within one year 
of the Veteran's service separation, the presumption for service 
connection for chronic diseases does not apply. 

Second, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Again, the earliest 
medical evidence associated with the claims file is dated from 
the 1997, nearly forty years after the Veteran's service 
separation.  Additionally, as discussed further below, none of 
the conditions for which the Veteran seeks service connection 
were manifest in service. For these reasons, further discussion 
of this theory of service connection is not required.  

Turning to the theory of direct service connection, this requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

The Veteran here has a current diagnosis for each of the 
conditions for which he is seeking service connection, and all 
were documented on VA examination in December 2009.  As for his 
legs, on x-ray of the tibia, fibula, and femur the Veteran was 
found to have a bilateral remote shrapnel injury.  He was also 
noted to have early degenerative changes bilaterally in his 
knees.  As for his left hip, an x-ray of the pelvis revealed mild 
degenerative changes.  As for his lumbar spine, he was found to 
have mild lower lumbar degenerative disease.  As for his feet, he 
was noted to have a remote right shrapnel injury and a tiny left 
heel spur.
As for the in-service incurrence of the conditions, the Board 
first notes that despite his shrapnel injuries, a review of the 
service treatment records does not reveal that the Veteran was 
wounded during service and his personnel records do not indicate 
that he was awarded the Purple Heart.  His entrance and 
separation examinations were normal.  The Veteran contends he 
received these shrapnel injuries from a claymore mine, which is a 
weapon in the US military inventory.  He states he was not issued 
the Purple Heart because his wounds were not the result of enemy 
action.  He contends he was treated by a medic in the field and 
as a result, the injuries were not recorded in his service 
treatment records.  In this vein, the Board notes that for 
injuries alleged to have been incurred in combat, the provisions 
of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  When an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident, and, to that end, 
shall resolve every reasonable doubt in favor of the Veteran.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law, 
however, provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's alleged 
disability, as the Veteran is still required to meet his 
evidentiary burden as to service connection such as whether there 
is a current disability or whether there is a nexus to service 
which both require competent medical evidence. See Collette v. 
Brown, 82 F.3d 389, 392 (1996).

However even assuming, arguendo, that the Veteran is entitled to 
this relaxed standard of proof as to the in-service incurrence of 
his conditions, the claims file contains only negative nexus 
evidence.  On examination of the Veteran, x-ray reports, his 
claims file, and service treatment records the December 2009 VA 
examiner determined that the Veteran's "symptoms and complaints 
are more indicative of gradual onset of arthritis rather than 
acute traumatic injury from injury in 1968."  The examiner 
further explained, 

There is no evidence of medical record of this Veteran 
receiving treatment for any of his soft tissue shrapnel 
wounds in the service. This by no means minimizes the 
extent of his injuries but does speak to the fact that the 
wounds were not immediately debilitating and less likely 
to have impacted joints and caused significant mobility 
issues for this Veteran who has led a fairly active life 
with the shrapnel in place up until fairly recently. There 
is no evidence that connects this presumable soft tissue 
injury to [the] Veteran's current complaints of burning 
and tingling in his feet, pain in his hips and low back. 
The injuries suffered in Vietnam were not well documented 
but it is presumable that the Veteran's injuries consisted 
of soft tissue injuries as no medical treatment for the 
retained pellets and metal fragments was obtained. The 
Veteran's joint and extremity examination was extremely 
benign as to joint issues with minimal crepitus noted on 
movement of the knees and normal hip motion with pain 
noted mostly on right hip with full flexion.

In addition, the Veteran was also afforded a separate VA 
examination for his feet in December 2009.  That examiner, a 
podiatrist, determined that the Veteran's neuropathy-related 
symptoms in his feet are due to his diabetes.  He stated that the 
Veteran's burning in his feet is "more likely than not related 
to his diabetic neuropathy than due to the burning that he 
mentioned while he was in the service, which is probably related 
to burning due to his shoes being enclosed and [feet] being 
wet."

The claims file contains no nexus opinions to the contrary of 
these.  As such, the Board cannot find any basis for awarding 
service connection for any of these conditions.  In reaching this 
decision the Board considered the Veteran and his wife's 
arguments in support of their assertion that the Veteran's 
bilateral leg condition, left hip arthritis, low back disorder, 
and foot disorder are related to service.  However, the Veteran 
and his wife, as a lay persons untrained in the field of 
medicine, are not competent to offer an opinion as to the medical 
cause of his current symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.  As the 
evidence is not in equipoise, the benefit of the doubt rule is 
not for application.  For all of the above reasons, the Veteran's 
claims must be denied.  


Increased Rating Claim
As noted in the Introduction section above, at issue is whether 
the Veteran is entitled to a disability rating in excess of 50 
percent since October 7, 2004 for his PTSD.  As such, in 
adjudicating this claim the Board will only discuss and consider 
evidence subsequent to this date.  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Under the General Rating 
Formula for Mental Disorders, a higher rating of 70 percent is 
warranted in the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  [70 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Further, in determining the appropriateness of the 50 percent 
evaluation assigned to the Veteran's disability, the Global 
Assessment of Functioning scores assigned by medical providers 
throughout the course of this appeal will be discussed.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See DSM-IV 
at 44-47.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the Veteran's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).

Here, a higher rating of 70 percent is not warranted by the 
evidence.  None of the Veteran's GAF scores support this rating.  
For example, the Veteran's GAF score on VA examination in 
December 2009 was 60.  The examiner specifically stated that his 
GAF score was "indicative of moderate impairment in social and 
occupational functioning and/or moderate psychiatric symptoms."  
The GAF scores contained in current VA treatment notes similarly 
do not support an increased rating.   The following scores have 
been obtained: 61-65 in March 2010, 65 in September 2009 and July 
2009, 60 in March 2009 and December 2008, and 55 in June 2008, 
January 2008, and October 2009.  Again, a GAF score of 51-60 
contemplates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 
contemplates mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally good 
functioning with meaningful interpersonal relationships.  These 
scores do not reflect the severity of impairment contemplated by 
a 70 percent evaluation.  The only evidence to the contrary is a 
December 2004 VA examination report which contains a GAF score of 
45.  However, in light of all the other evidence the Board does 
not find that this single score compels the award of an increased 
rating for the Veteran's PTSD.    

A higher rating of 70 percent also contemplates such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
These symptoms are not demonstrated in the evidence.  

There is no evidence of obsessional rituals which interfere with 
routine activities in the medical record.  To the contrary, the 
December 2009 VA examiner specifically found the Veteran does not 
have any obsessive or ritualistic behavior.  Obsessional rituals 
are not noted anywhere in the medical record.  As for speech, the 
December 2009 examiner described it as "unremarkable."  The 
Veteran's speech was organized and normal in rate, tone, volume, 
rhythm, and content in VA treatment notes of March 2010, 
September 2009, July 2009, March 2009, June 2008, January 2008, 
and October 2007.  There is also no evidence of impaired impulse 
control in the record.  The December 2009 VA examiner found the 
Veteran's impulse control was "fair" and that he had no 
episodes of violence.  Instances of impaired impulse control are 
not noted in the medical record.  There is no evidence of spatial 
disorientation.  The December 2009 VA examiner found the Veteran 
was fully oriented.  There is no evidence to the contrary in the 
medical record.  Similarly, there is no evidence of the Veteran's 
neglect of personal appearance and hygiene.  The December 2009 
examiner noted the Veteran was appropriately and casually 
dressed, and that he is able to maintain minimum personal 
hygiene.  The December 2004 VA examiner noted he was casually and 
"rather sloppily" dressed but did not find neglect of hygiene.  
The Veteran had fair or good personal hygiene and grooming in VA 
treatment notes of March 2010, September 2009, July 2009, March 
2009, and January 2008.  Finally, the record does not demonstrate 
an inability to establish and maintain effective relationships.  
The record documents that the Veteran has been married to his 
current wife for ten years.  The December 2009 VA examiner noted 
they have a "solid and supportive relationship," despite the 
Veteran's irritability.  The record does document that the 
Veteran has few to no friends and does not make mention of much 
contact with other family members, but the record does not 
contain evidence of a total inability to establish and maintain 
relationships.

As for the positive evidence in this case, the record contains 
some documentation of suicidal ideation, near-continuous 
depression, and difficulty in adapting to stressful 
circumstances.  The December 2009 VA examiner noted suicidal 
ideation.  However, suicidal ideation was denied in VA treatment 
records of March 2010, September 2009, July 2009, March 2009, 
December 2008, June 2008, January 2008, and October 2007.  
Regarding the Veteran's depression, the record does reflect near-
continuous depression but it is not clear that this actually 
affects the Veteran's ability to function independently, 
appropriately and effectively.  The December 2009 VA examiner, 
for example, found that his PTSD has no effect on eating, 
dressing, or undressing, a slight effect on toileting, grooming, 
and bathing, a moderate effect on household chores, shopping, and 
traveling, and a preventative effect on sports, driving, and 
other recreational activities.  The December 2004 VA examiner 
noted a more severe dependence of the Veteran on his wife, noting 
"[h]e trusted his wife for all his care and take him for 
appointments here and there," but some portion of that 
dependence was noted as due to his COPD.  Finally, with regard to 
difficulty in adapting to stressful circumstances, the record 
does indicate that the Veteran does not work, but it again is not 
clear that this is due solely to his PTSD.  For example, the 
December 2009 VA examiner noted, "[t]he Veteran's COPD and 
chronic medical conditions also contribute to his inability to 
seek and or maintain gainful employment." 

In sum, while the record contains limited evidence in support of 
a higher rating, the Board finds the Veteran's GAF scores and 
symptomatology most closely approximates the criteria for a 50 
percent rating.  For these reasons, the Veteran's claim is 
denied.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2002, 
January 2005, and April 2008 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The letter of April 2008 and a separate letter of 
March 2006 additionally provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing.  He 
has been afforded multiple VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  Indeed, in June 2010 the 
Veteran indicated he has no additional evidence to submit.  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

Service connection for residuals of shell fragment wounds (SFW) 
to the legs is denied.

Service connection for arthritis of the left hip is denied.

Service connection for degenerative disc disease at L5-S1 is 
denied.

Service connection for a foot disorder is denied.

A disability rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD) for the period of time subsequent to 
October 7, 2004 is denied.


REMAND

The development directed by the Board in its last remand with 
regard to the Veteran's COPD claim was not accomplished.  Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Board's January 2008 remand, it was noted that an April 
2004 VA pulmonary consultation report clearly states that the 
Veteran's COPD is the result of his long history of smoking.  
Section 1103(a) of title 38, United States Code, prohibits 
service connection of a death or disability "on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the Veteran during the Veteran's service."  
However, VAOPGCPREC 6-2003 (October 28, 2003) held that neither 
38 U.S.C. § 1103(a), which prohibits service connection of a 
disability or death on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
Veteran during service, nor VA's implementing regulations at 38 
C.F.R. § 3.300, bar a finding of secondary service connection for 
a disability related to the Veteran's use of tobacco products 
after the Veteran's service, where that disability is proximately 
due to a service-connected disability that is not service 
connected on the basis of being attributable to the Veteran's use 
of tobacco products during service.  A December 2002 VA treatment 
record for smoking cessation notes that the Veteran is service-
connected for PTSD and that on his "why I smoke" questionnaire, 
he indicated as a "stress reducer."  This record seems to imply 
that the Veteran's continued smoking might be related to his 
service-connected PTSD. Accordingly, a VA examination was ordered 
to resolve this question. 

In December 2009 several VA examinations were conducted and none 
answer the question directed by the Board in the January 2008 
remand.  In the VA examination addressing the Veteran's COPD, 
dated from December 31, 2009, the examiner determined that the 
majority of the Veteran's lung problems are due to smoking, but 
further stated, "I cannot render an opinion on his PTSD; it's 
relationship to his tobacco use or it's potential impact on 
employability."  No explanation for this was offered and it is 
unclear if it was due to the fact that the examiner was not a 
mental health professional.  The psychiatric examination, dated 
from December 22, 2009, includes no findings on whether the 
Veteran's COPD may be secondary to his PTSD.

The Veteran is clearly service-connected for his PTSD and has 
been diagnosed with COPD.  A medical opinion on the possibility 
of any relationship between these conditions must be obtained 
before the claim can be adjudicated.
Moreover, the Board notes that on review of the Veteran's service 
treatment records, his entrance examination notes "SOB 
[shortness of breath] with exercise."  While the majority of the 
evidence strongly suggests that the Veteran's COPD is related to 
smoking, which precludes consideration under a theory of direct 
service connection, this service treatment record has never been 
discussed and raises the possibility of a pre-existing 
respiratory condition.  The December 2009 VA examiner made no 
mention of the record.  On remand, this record and the 
possibility that the Veteran has a respiratory condition 
unrelated to smoking which preexisted service should at least be 
addressed. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be accorded a VA 
examination for tobacco dependence with a 
VA psychiatrist or psychologist if 
appropriate, and any other appropriate 
examiner as may be medically required in 
order to provide the requested medical 
opinions.  The examiner is requested to 
express an opinion as to whether the 
Veteran's tobacco dependence and/or 
continued use of tobacco products is 
related to, or caused by, the Veteran's 
service- connected PTSD.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached. 

The examiner is also requested to review 
the Veteran's entrance examination where 
"SOB with exercise" is noted, and offer 
comments and an opinion as to whether the 
Veteran entered service with a respiratory 
condition unrelated to tobacco use.  If so, 
the examiner is requested to indicate 
whether the condition increased in severity 
during service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  
If the Veteran did not enter service with a 
respiratory disorder, the examiner is 
requested to offer an opinion as to whether 
the Veteran currently has a respiratory 
unrelated to tobacco use that is in any way 
causally or etiologically related to the 
symptomatology shown in the service 
treatment records.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  After all of the above actions have been 
completed, readjudicate the Veteran's claim.  If the claim 
remains denied, issue to the Veteran a supplemental statement of 
the case, and afford the appropriate period of time within which 
to respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


